Citation Nr: 0902474	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  08-07 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for bilateral pes planus.

2.  Entitlement to an initial compensable disability rating 
for a left hip strain, claimed as a left hip condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active service from June 1945 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision of the 
Manchester, New Hampshire regional office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
veteran's pes planus disability evaluation to 10 percent, 
effective November 29, 2006, the date his claim for an 
increased evaluation was received.

In addition, and as discussed further below, the veteran is 
appealing an April 2008 rating decision which granted service 
connection for his left hip strain and assigned an initial 
noncompensable disability evaluation.

The veteran testified before the undersigned in a December 
2008 videoconference hearing, and a transcript of that 
hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an increased initial left hip disability 
evaluation is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




FINDING OF FACT

The veteran's pes planus is manifested by a deformity, pain 
on manipulation and swelling.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 30 percent, 
but not more, for bilateral pes planus have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5276 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) interpreting 38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code (DC) under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The veteran was provided with a March 2007 letter in which 
the RO notified him of what evidence was required to 
substantiate entitlement to an increased rating for his 
bilateral pes planus.  The letter told him what evidence VA 
would obtain, what evidence he was expected to provide, and 
of what assistance VA could provide the veteran in obtaining 
this evidence.  The letter also notified the veteran that he 
should submit any relevant evidence in his possession.  This 
letter met the duty to notify the veteran in accordance with 
Pelegrini.

As service connection has been established, the first three 
elements of Dingess notice are substantiated.  The remaining 
Dingess elements were provided in the March 2007 letter.

VA has met its duty to notify the veteran in accordance with 
Vazquez-Flores.   The March 2007 VCAA letter notified the 
veteran that medical or lay evidence could be submitted to 
substantiate his claim and provided specific examples.  The 
letter stated that such evidence should describe a worsening 
of the veteran's impairment or describe additional 
disablement caused by the veteran's disability.  It also 
notified the veteran that his disability's impact on his 
employment and daily life would be considered in determining 
a disability evaluation.  

The March 2007 VCAA letter notified the veteran that medical 
or lay evidence could be submitted to substantiate his claim 
and provided specific examples.  The letter stated that such 
evidence should describe a worsening of the veteran's 
impairment or describe additional disablement caused by the 
veteran's disability.  It also notified the veteran that VA 
would assist him in obtaining his employment records, thereby 
notifying him that the effect of his disability on his 
employment was relevant.  This information was provided to 
the veteran prior to the initial adjudication of his claim.

Although the veteran has not been provided with a 
preadjudication notification letter containing specific 
information regarding the measurements required to prevail in 
his claim, the Board notes that this information was 
contained in his February 2008 statement of the case (SOC).  
The SOC could not provide VCAA compliant notice.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  It did, however, 
provide actual knowledge to the veteran.  The veteran had a 
meaningful opportunity to participate in the adjudication of 
the claim after the notice was provided.  In this regard, he 
submitted a substantive appeal to the Board in February 2008 
providing argument in support of his claim and provided 
additional evidence and argument at his December 2008 
hearing.

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George- 
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The SOC 
did provide actual knowledge of the rating criteria, and the 
veteran has had the opportunity over the next year to submit 
argument and evidence subsequent to receiving the notice. 
Hence, the veteran had a meaningful opportunity to 
participate in the adjudication of his claim and was not 
prejudiced.

Further, the veteran has displayed actual knowledge of the 
fact that his disabilities will be evaluated based on their 
effects on both his daily life and employment.  In March 
2007, the veteran informed the VA examiner that he was 
retired and that he has made some adjustments to his daily 
living, such as using a riding lawnmower, and also informed 
the February 2008 examiner that he has been retired since 
1968.  He testified at his December 2008 hearing that his 
condition has caused him to generally "slow down."  The 
Board concludes that while the veteran may not have received 
timely notification of the exact measurement required for 
increased evaluations, the veteran is aware that the greater 
the deformity in his feet, the higher the evaluation that 
will be assigned.  Therefore, the Board finds that the duty 
to notify the veteran regarding is claim for an increased 
evaluation has been met.

VCAA notice should be provided prior to the initial 
adjudication of the claim. Mayfield v. Principi, 444 F.3d 
1328 (Fed. Cir. 2006).  Any notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial. McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The August 2008 notice was provided after the initial 
adjudication and there was no re-adjudication after the 
notice was provided.  Despite the timing deficiency with 
regard to the VCAA notice, the veteran was given ample 
opportunity to provide the necessary evidence to support his 
claim.  The veteran then submitted additional argument, 
evidence and requested a hearing over the next six months.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's VA treatment records and private 
treatment records have been obtained.  The veteran has been 
afforded two VA examinations and sufficient medical opinions 
have been obtained.

As neither the veteran nor his representative has reported 
that there is any outstanding pertinent information to be 
provided, the Board may proceed with consideration of the 
veteran's claim.

Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity, as determined by 
considering current symptomatology in the light of 
appropriate rating criteria.  38 U.S.C.A. § 1155.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered. 
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10. If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

The veteran's disability is evaluated under Diagnostic Code 
5276 for acquired flatfeet.  38 C.F.R. § 4.71a, DC 5276.

Under that diagnostic code, mild flatfoot with symptoms 
relieved by built-up shoe or arch support is rated as not 
compensably (0 percent) disabling.  Moderate flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendoachilles, pain on manipulation and use of 
the feet, bilateral or unilateral, is rated 10 percent 
disabling.  Severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, is rated 20 percent 
disabling for unilateral disability, and is rated 30 percent 
disabling for bilateral disability. Pronounced flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, and severe spasm of the 
tendoachilles on manipulation, that is not improved by 
orthopedic shoes or appliances, is rated 30 percent disabling 
for unilateral disability, and is rated 50 percent disabling 
for bilateral disability.  38 C.F.R. § 4.71a.

Pes Planus

Service connection for the veteran's bilateral pes planus was 
granted in a March 1972 rating decision, with a January 1, 
1969 effective date.  A noncompensable disability evaluation 
was assigned.  The veteran filed a claim to increase this 
evaluation in November 2006; he indicated that his feet had 
gotten worse "over the years."

VA treatment records indicated that the veteran began 
complaining of sharp pain in his left heel September 2006, 
and an October 2006 podiatry examination revealed an 
assessment of plantar fasciitis.  Custom orthotics, including 
a night splint, were ordered for the veteran in October 2006.  
He began receiving injections for pain management in 
approximately March 2007.  A May 2007 VA physical therapy 
treatment note indicated that the veteran had recently 
undergone two cortisone injections but that his pain had not 
been resolved.  The veteran was also instructed on various 
stretching exercises in order to compliment in his treatment.  
He reported in a June 2007 VA podiatry treatment note that 
his condition was improving due to his use of the injections, 
orthotics, and his completion of various stretching 
exercises.

A March 2007 VA orthopedic examination revealed that the 
veteran used ice on his left foot approximately five times 
per day, as well as performing the recommended stretching 
exercises daily.  He reported use of orthotics for both feet 
and a night splint for his left foot.  October 2006 foot x-
rays revealed pes planus and spurring at the plantar fascia, 
as well as the Achilles insert on the calcaneus.  The veteran 
reported that his chronic pain had improved with the recent 
cortisone injections into his left foot.  Physical 
examination revealed that the veteran walked with a slightly 
shuffling gait and  "slight tenderness" along the 
anteromedial aspect of his feet, just distal to the heel.  A 
five-degree bilateral valgus deformity of his Achilles, which 
was non-tender and non-correctible with manipulation, was 
present.  The valgus deformity remained when the veteran 
stood on his toes.  His shoes showed a bilateral wear along 
the lateral heels.  A diagnosis of bilateral pes planus was 
made.

The veteran's feet were briefly examined in a February 2008 
VA general medication examination, conducted in response to 
the veteran's individual unemployability claim.  His gait was 
noted to be antalgic and he reported using several assistive 
devices to assist with his walking.  He reported increasing 
pain in his left foot, that the pain was intermittent, and 
that he used Aspercreme to treat the pain.  Physical 
examination revealed a bilateral loss of arches when 
standing, as well as the Achilles in alignment with the os 
calcis (calcaneus) bilaterally.  Mild tenderness on the left 
foot plantar surface in the calcaneal area with extremely 
deep palpation.  The examiner opined that this condition 
would have a moderate effect on the veteran's daily living 
and active employment and have no effect on sedentary 
employment.

At his December 2008 hearing, the veteran testified that his 
feet swell, that he does not have any calluses on his feet, 
and that his feet were not deformed.  He testified that he 
wears orthotics in his shoes and slippers to correct this 
problem, and that he had received cortisone injections to 
treat this condition.  He indicated that his painful feet 
affected his daily life in that he "used to do a lot" but 
has now "slowed up."  He has also indicated that his feet 
have generally worsened since the February 2008 VA 
examination, but discussed the condition of his left hip when 
asked how his pes planus had worsened.

The veteran's symptoms approximate the criteria for a 30 
percent evaluation, but no more, throughout the course of 
this appeal.  Pes planus pain and swelling have consistently 
been reported.  The March 2007 orthopedic examination noted a 
bilateral valgus deformity of his Achilles.  Callosities were 
not noted in an examination and were denied by the veteran.  
Although the veteran denied any suffering from any foot 
deformities in his December 2008 hearing, it is not clear 
that the veteran understood the question when answering.  
While all the criteria for a 30 percent evaluation have not 
been met, specifically the absence of callosities, the 
veteran's overall symptomatology most closely approximates 
that for a 30 percent disability evaluation.

A higher 50 percent rating is not warranted as the veteran 
does not contend, nor is there is objective of, marked 
pronation, extreme tenderness of the plantar surfaces, or 
marked inward displacement and severe spasm of the Achilles 
tendon on manipulations that is not improved by orthopedic 
shoes or appliances.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran.  The Board has found no 
section that provides a basis upon which to assign a higher 
disability evaluation or a separate compensable disability 
evaluation.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The veteran's disability is manifested mainly by pain, 
swelling and a valgus deformity.  These symptoms, as 
discussed above, are contemplated by the schedular criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a.  Hence, the rating 
criteria adequately describe the veteran's symptomatology and 
referral for consideration of an extraschedular rating is not 
warranted.


ORDER

Entitlement to a 30 percent disability evaluation, but no 
more, for bilateral pes planus is granted.




REMAND

The veteran filed a service connection claim for a left hip 
disability, including as secondary service connection to his 
low back condition and bilateral pes planus, in May 2007.  An 
April 2008 rating decision granted the veteran's left hip 
strain service connection claim, and assigned an initial 
noncompensable disability rating.

During his December 2008 hearing, the veteran testified that 
he disagreed with the April 2008 rating decision.  The 
veteran was advised that his testimony can serve as a notice 
of disagreement (NOD) as to that issue, but was also advised 
that he ought to file a written NOD with the RO.  A timely 
NOD as to the issue of a compensable initial disability 
evaluation for the veteran's left hip strain has therefore 
been received.  38 C.F.R. §§ 20.201, 20.302.  However, the 
Board is required to remand this issue to the agency of 
original jurisdiction because a statement of the case (SOC) 
has not been issued.   Manlincon v. West, 12 Vet. App. 238 
(1999).

The Board also reminds the veteran that a NOD has been 
received on the issue of his left hip strain disability 
evaluation only.  The April 2008 rating decision, which 
included decisions on eight other claims, has not been 
appealed in its entirety.  A written NOD disagreeing with any 
of these other eight determinations must be submitted to the 
RO within one year of the date the rating decision was 
mailing.  38 C.F.R. § 20.302.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

A statement of the case should be issued for 
the veteran's increased initial disability 
evaluation claim for his service connected 
left hip strain.  This issue should not be 
certified to the Board unless timely 
substantive appeal are received.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



